ON PETITION FOR REHEARING
Plaintiff in error has filed a petition for rehearing in this cause. His counsel urges "if the Supreme Court established a rule requiring the plaintiff to file a brief in less than seventy (70) days plus fifteen (15) days, I contend that such would in effect defeat the will and purpose of the legislature," referring us to the language of the statute, Section 124-114 as amended by Laws of Wyoming, 1937, Chapter 128, Section 5. However, he seems to overlook entirely the ambiguous and uncertain phraseology of this statute, which led the Attorney General of this state in Shaul v. Colorado Fuel  Iron Co., 46 Wyo. 348, 26 P.2d 639, to press upon us a dismissal of the cause, a contention which we therein discussed and ruled against inasmuch as the matter was for the first time drawn to our attention. The opinion in that case points out the uncertainty patent in the statute, and assigned some of the reasons why the amendment to our Rule 15, in this cause involved, was promulgated.
It may be additionally suggested that if plaintiff in error's present contention had been then adopted by the court one of the consequences resulting would be that if a cause were filed here on a short record — for example a final judgment on a demurrer — within ten days "thereafter," counsel would have full seventy-five days within which to prepare and file his brief — more than is allowed in an ordinary case where a speedy disposition of the litigation is not specifically enjoined by law, as is the situation prevailing in Workmen's Compensation cases. Moreover, under such a construction, also, where a record was filed here on the last of the seventy days, the statute above referred to, as well as our rule aforesaid, would allow only fifteen days "thereafter" within which to file plaintiff in *Page 503 
error's brief. We hardly think it was the thought of the Legislature to fix any such widely varying periods for filing briefs in Workmen's Compensation cases on the part of the plaintiff in error or appellant.
We do not consider we have done anything more through the adoption of the amended Rule 15 aforesaid, than to clarify and construe uncertain statutory language so that there would be no mistake in the future on the part of litigants. The limits of the power of this Court to "prescribe rules of practice" to facilitate its business are as stated in Section 31-107 W.R.S., 1931, that the rules should not be "inconsistent with the Constitution or laws of this state." Those limits have not been in the least, as we view the matter, transgressed by the amended rule aforesaid.
Counsel cites 15 C.J. 904-905, Section 278, which states: "Only such matters as are not regulated by general or special laws in reference to practice and procedure may be regulated by a rule of court." Where the statute is so uncertain that two interpretations thereof are possible, each leading to quite different results, it seems to us to present a situation that in practical effect is the same as if there was an entire absence of statutory regulation on the point, i.e., no one can tell just what is intended. So, as said by the Supreme Court of California, concerning even jurisdictional procedure, in Ex parte Garner,179 Cal. 409, 177 P. 162: "In the absence of a provision covering the particular case, or where it is inadequate, no doubt but such constitutional court, by virtue of its inherent power, may itself prescribe appropriate provision for acquiring jurisdiction and adopt the procedure to be followed."
Rehearing denied.
KIMBALL and BLUME, JJ., concur. *Page 504